Citation Nr: 0838246	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-35 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a hangman's fracture of the second 
cervical vertebra with degenerative changes, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1978 to November 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That decision continued a 30 percent 
evaluation for the veteran's service-connected cervical spine 
disability, effective from December 23, 1994.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board.  The Board remanded the case for further 
development in May 2007.  That development was completed, and 
the case has since been returned to the Board for appellate 
review.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in February 2007.  A copy 
of the hearing transcript is of record and has been reviewed.

As will be explained below, the Board finds that the criteria 
have been met for referral to the Director, Compensation and 
Pension Service, for consideration of entitlement to an 
extraschedular rating for the veteran's cervical spine 
disorder.  38 C.F.R. § 3.321(b).  Although the Board regrets 
any additional delay that may be caused by this REMAND, that 
aspect of the veteran's claim for an increase is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the veteran if further action is required 
on his part.

The veteran has alleged inability to obtain or retain 
employment due to his service-connected cervical spine 
disorder. Such allegations are sufficient to raise a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce 
a veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, . . . VA must consider 
TDIU.")  The RO did consider such a claim in a July 2004 
rating decision with which the veteran did not disagree.  
However, since that time, medical opinions regarding the 
veteran's ability to work and information from the Social 
Security Administration has been obtained, which is sufficient 
to raise an informal claim.  Therefore, the issue of 
entitlement to TDIU is REFERRED to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's cervical spine disability is manifested by 
severe limitation of motion, flexion is limited to less than 
15 degrees and degenerative changes have been noted; however, 
there is no evidence of favorable ankylosis, and the competent 
evidence does not attribute any neurologic manifestations to 
the veteran's service-connected disability.

3.  The veteran's cervical spine disability warrants 
extraschedular consideration by the Director, Compensation & 
Pension Service.


CONCLUSIONS OF LAW
1.  The criteria for a schedular evaluation in excess of 30 
percent for the veteran's cervical spine disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (in effect prior to September 23, 
2002); Diagnostic Codes 5285, 5287, 5290 (2002) (in effect 
prior to September 26, 2003); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5243 (2007) 
(in effect after September 26, 2003).

2.  The veteran's cervical spine disability warrants referral 
to the Director, Compensation & Pension Service, for 
consideration of entitlement to an extraschedular rating.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.321 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, VA is required 
to review the evidence presented with the claim and to provide 
the veteran with notice of what evidence not previously 
provided will help substantiate his claim.  19 Vet. App. 473 
(2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the veteran of what is required 
to establish service connection and that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

Prior to the RO's initial adjudication of the veteran's 
increased rating claim in June 2003, an April 2003 letter 
fully satisfied the duty to notify provisions elements 2 and 
3.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. 183 at 187; Pelegrini II.  In this 
regard, the letter advised the veteran what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The letter also informed him what information and 
evidence must be submitted by him, namely, any additional 
information or evidence pertaining to an increase in his 
disabilities.  A supplemental notice letter was mailed to the 
veteran in September 2003.

Additional notice is required in order to satisfy the first 
Pelegrini II element for an increased-compensation claim.  
Section 5103(a) compliant notice must meet the following four 
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and daily 
life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

As to the first element, the Board notes that the April 2003 
letter requested that the veteran provide evidence describing 
how his service-connected disability had increased in 
severity.  The veteran specifically indicated the effect that 
his disability had on his employment and daily life during his 
March 2004 and April 2008 VA examinations.  At his March 2004 
examination the veteran reported that he had last been 
employed in June 2003, and attributed his unemployment to his 
service-connected cervical spine disability.  At the April 
2008 VA examination the veteran stated that he was 
experiencing more frequent, increased pain in his neck and 
upper scapular region, and decreased range of motion, 
requiring him to take more pain pills, up to 15 of each type 
of pill a day.  The veteran also complained of tingling in his 
fingertips bilaterally.  At the time of the April 2008 VA 
examination, the veteran related that he was able to drive a 
car, and take care of his own activities of daily living.  As 
reported, his overall activity level, however, was very 
minimal, and included little walking, no lifting, no bending, 
and no physical exercise due to his weakness and excessive 
fatigability.  

The Board finds that the notice given and the responses 
provided by the veteran specifically show that he knew that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment and daily life.  As 
the Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with specific notice 
is not prejudicial.  See Sanders, 487 F.3d 881.  Therefore, 
the Board finds that the first criterion is satisfied.  See 
Vazquez-Flores, 22 Vet. App. 37.

As to the second element, the Board notes that the veteran is 
service connected for a cervical spine disability.  As will be 
discussed below, throughout the course of this appeal, the 
veteran's disability has been evaluated under several 
different diagnostic codes due to changes in the applicable 
regulations.  Under the most recent version of the applicable 
regulations, the veteran would be evaluated under the criteria 
of Diagnostic Code 5235.  Diagnostic Code 5235, as described 
below, relies on the results of specific measurements to 
establish a higher rating.  See id.  The veteran was not 
provided notice of the requirements of the diagnostic code as 
required by Vazquez-Flores, 22 Vet. App. 37.  The Board 
concludes, however, that this error was not prejudicial.  The 
RO provided an opportunity to undergo the necessary tests 
during the March 2004 and April 2008 VA examinations, and the 
veteran did so.  Further, the August 2004 statement of the 
case (SOC) provided the full text of the old and new versions 
of the applicable regulations, and the August 2008 and June 
2008 supplemental statements of the case (SSOC), did provide 
discussion of the relevant rating criteria.  Given the nature 
of the veteran's claim and the fact that the RO scheduled him 
for examinations in connection with this claim, which the 
veteran underwent, the Board finds that a reasonable person 
would have generally known about the requirements necessary to 
establish a higher rating, including the importance of the VA 
examination.  Therefore, the Board finds that any error in 
failure to provide notice of the second Vazquez-Flores element 
is not prejudicial.  See Sanders, 487 F.3d 881.

As to the third element, a supplemental letter mailed to the 
veteran in August 2006 fully satisfies the requirements of 
Vazquez-Flores.  The notice letter notified the veteran that 
should an increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  That letter indicated that disability ratings can 
be changed when there are changes in the condition.  The 
letter explained that VA uses a schedule for evaluating 
disabilities that is published in Title 38, Code of 
Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The Board finds that the 
August 2006 letter satisfied the third element of Vazquez-
Flores and the requirements of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Additionally, since the RO continued the disability ratings at 
issue here for the veteran's service-connected disabilities, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating for the 
veteran's cervical spine disorder, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess, 19 Vet. App. 473.  

As to the fourth element, the April 2003, September 2003, and 
August 2006 letters clearly informed the veteran of the types 
of evidence the veteran could submit to substantiate his 
claim.  The April 2003 letter specifically noted that such 
evidence could include statements from a physician or from 
other individuals who were able to describe from their own 
knowledge and personal observations in what manner the 
veteran's disability had worsened.  The letter also indicated 
that the veteran could submit a personal statement describing 
his symptoms, their frequency and severity, and any other 
involvement, extension, and additional disablement caused by 
his disability.  The letter also indicated that the veteran 
should submit any medical evidence in his possession that 
would support his claim for an increased evaluation, and 
advised the veteran to notify VA if there was any other 
information or evidence that he believed would support his 
claim and to provide any evidence pertaining to his claim.  
The August 2006 letter further mentioned that social security 
records and employment records could also be helpful in 
determining the appropriate rating.  As such, the April 2003, 
September 2003, and August 2006 notice letters in this case, 
fully satisfied the fourth element of Vazquez-Flores.

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  In light of the 
foregoing, the Board finds that the requirements of Vazquez-
Flores are met.  The Board, therefore, finds that the 
requirements of Pelegrini II are met and that the VA has 
discharged its duty to notify on the increased rating for the 
veteran's cervical spine disability.  See Pelegrini II, 18 
Vet. App. 112.  

VA has also satisfied its duty to assist the veteran in the 
development of his claim at every stage of this case.  All 
available service treatment records and VA medical records 
have been associated with the veteran's claims file, and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Additional records were obtained from the 
Social Security Administration.  The veteran also participated 
in a video conference hearing before the undersigned Veterans 
Law Judge in February 2007.  Additionally, the veteran was 
afforded VA examinations March 2004 and April 2008 to 
determine the current severity of his cervical spine 
disability.  VA has further assisted the veteran and his 
representative by providing them with the August 2004 SOC, and 
the August 2006 and June 2008 SSOCs.  The SOC and SSOCs 
informed the veteran and his representative of the laws and 
regulations relevant to the veteran's claim, and the reasons 
for the continuing denial of the veteran's claim.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


II.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage and 
the functional loss with respect to all of these elements.  In 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints and 
muscles, or associated innervations, or other pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, 
swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
misaligned joints due to a healed injury are entitled to at 
least the minimal compensable rating for the joint.  38 C.F.R. 
§ 4.59.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2007).

The veteran's service-connected cervical spine disability was 
originally evaluated under Diagnostic Code 5285 for the 
residuals of a vertebral fracture (hereinafter the old 
criteria for cervical disabilities), and Diagnostic Code 5293 
for intervertebral disk syndrome, also referred to as 
degenerative disk disease (DDD) (hereinafter the old criteria 
for DDD).  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2002), including the rating criteria for 
evaluating disabilities of the cervical spine.  Effective 
September 23, 2002, VA revised the criteria for diagnosing and 
evaluating intervertebral disc syndrome (hereinafter the new 
criteria for DDD).  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003) (hereinafter the new criteria 
for cervical disabilities).  At that time, VA also reiterated 
the changes to Diagnostic Code 5293 (now reclassified as 
Diagnostic Code 5243) for DDD. 

The Board will evaluate the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  According to VAOPGCPREC 7-2003 
(Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 
1 Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the statute 
or regulation is most favorable to the claimant will govern 
unless the statute or regulation clearly specifies otherwise.  
Accordingly, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, the 
rule that the veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or 
after the effective dates of the new regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the "new" 
criteria for intervertebral disc syndrome at any time on or 
after September 23, 2002; and, (3) whether an increased rating 
is warranted under the "new" criteria for other disabilities 
of the cervical spine at any time on or after September 26, 
2003.  The effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue).  The RO appropriately considered 
all of the regulatory changes in adjudicating the veteran's 
claim.  

A.  Manifestations of The Veteran's Current Disability

The veteran sustained a closed fracture of the second cervical 
vertebra, involving the odontoid process, in a motor vehicle 
accident in February 1979.  This fracture is commonly referred 
to as a hangman's fracture.  The veteran was granted service 
connection for the residuals of his in-service injury in June 
1985 and assigned a noncompensable rating from November 24, 
1983.  In a February 1989 decision, the veteran's rating was 
increased to 20 percent from February 10, 1988.  In January 
1998, the veteran's rating was increased to 30 percent from 
December 23, 1994.  The 30 percent rating was continued in 
rating decisions in February 2002, and June 2003.  

Records associated with the veteran's claims file demonstrate 
that the veteran has consistently complained about recurrent 
neck and upper back pain throughout the period of this appeal.  
The record also indicates several occasions where the veteran 
indicated experiencing peripheral neuropathy, as well.  

At a January 2002 VA examination, the veteran exhibited 30 
degrees of flexion, 40 degrees of extension, 30 degrees of 
right lateral bend, and 33 degrees of left lateral bend with 
tenderness of the cervical muscles.  At the examination, the 
veteran reported one episode of pain that was so severe that 
it made him cry.  The pain lasted for several hours, and then 
went back to its usual level.  Sensory and motor examinations 
were normal.  The veteran did demonstrate some decreased pin 
prick sensation in his left forehead, and his hands, and 
decreased vibration sense in both ankles, both knees, and in 
his left hand.  Reflexes ankles to knees were 3 bilaterally, 
biceps 1 bilaterally, triceps 1 bilaterally, plantars down 
going bilaterally.  Concurrent x-rays and a CT scan revealed 
irregularity of the C2 vertebral body, consistent with the 
veteran's history of a cervical fracture as well as osteophyte 
and spur formation, and suggestions of degenerative changes.  

At an April 2003 VA examination, the veteran exhibited 20 
degrees of flexion, 20 degrees of extension, 20 degrees of 
lateral bend bilaterally, and 40 degrees of rotation 
bilaterally.  The veteran reported that he experienced 
constant pain in addition to intermittent spasms that lasted 
approximately three hours.  The pain, which increased with 
sudden movement, was alleviated with heating pads and 
medication, some of which the veteran obtained on the street.  
At that time, the veteran reported his ability to walk several 
blocks, and his ability to work as a security guard without 
difficulty.  Upon examination, the veteran's gait was steady 
and unaltered, and his posture was erect.  Though he generally 
held his head very still, and was very purposeful when turning 
his head, he was able to take off his shirt, flex his head, 
get on and off the examination table, and turn side to side to 
look at the examiner without difficulty.  The examiner noted 
paravertebral spasms in the bilateral trapezius, and pain on 
palpation over the bilateral trapezius down into the bilateral 
scapula.  There was no evidence of atrophy.   Concurrent x-
rays showed widespread degenerative arthritis with neural 
foraminal encroachment, particularly at C6-C7.  However, there 
was no compromise of the spinal cord or evidence of disk 
herniation.  The examiner concluded that the veteran was 
currently experiencing no functional impairment as a result of 
his disabilities.  

At a neurological examination in March 2004 for narcolepsy and 
epilepsy, the neurologist recorded the veteran's cervical 
range of motion as less than 35 degrees flexion, less than 45 
degrees extension, bilateral lateral bend was 20 degrees, and 
rotation was 35 to 40 degrees bilaterally.  The examiner noted 
the veteran's history of C2 fracture with development of 
degenerative joint disease.  The examiner attributed a 
deformity of the veteran's left hand to an old fracture.  The 
examiner noted that upon examination the veteran's posture, 
tone, power, coordination, and pattern of skilled movement 
were all normal, and that the veteran stood with his head 
thrust somewhat forward.  The veteran also exhibited a rather 
unstable gait, and had trouble maintaining his balance.  The 
veteran's reflexes were absent in all four extremities and his 
jaw.  However, his appreciation of pinprick, touch, 
temperature, position and vibration were intact except for 
decreased appreciation in his toes and the distal portions of 
his metatarsal arches.  Based upon his examination of x-rays 
taken at the time of the veteran's in-service injury, the 
examiner opined that the recent changes of the veteran's lower 
cervical spine were the result of some unknown condition or 
injury, rather than being related to the veteran's known in-
service cervical fracture which was treated skillfully, and 
which was not associated with any form of neurological injury.  
The examiner further opined that the veteran's absence of 
reflexes and sensory disorder of the foot appeared to be part 
of a symmetrical neuropathy most probably caused by the use of 
ethyl alcohol.  X-rays indicated extension of the cervical 
spine was 0 degrees, with flexion to 20 degrees.  Widespread 
degenerative arthritis was also noted.  The examiner diagnosed 
the veteran with, among other things, chronic drug dependence 
including ethyl alcohol; status post C2-C3 fracture 
dislocation with residual bony deformity and no neurological 
injury; and cervical spondylosis.  

The veteran's cervical range of motion was measured at a 
physical therapy appointment in April 2004.  At that time, the 
veteran exhibited flexion of 22-28 degrees, extension of 15 to 
38 degrees, left lateral bend of 14 to 20 degrees, right 
lateral bend of 16 to 20 degrees, rotation of 40 to 44 degrees 
to the left, and rotation of 18 to 22 degrees to the right.  


In a form completed by an examiner in October 2004 for the 
Social Security Administration (SSA), the examiner noted that 
the veteran's peripheral neuropathy was a result of his HIV 
disease and associated medication.  At an SSA examination in 
December 2004, the veteran complained of chronic pain and 
stiffness in his right shoulder and neck.  The examiner 
measured the veteran's range of motion as 30 degrees flexion, 
20 degrees extension, lateral rotation to 45 degrees 
bilaterally.  Spurling's test was negative.  The examiner 
noted mild diffuse posterior cervical tenderness.  The 
examiner diagnosed the veteran with degenerative disk disease 
of the cervical spine.  

An August 2005 examiner noted the veteran's active alcohol 
abuse with associated peripheral neuropathy.  

A November 2006 treatment note included that the veteran 
demonstrated full range of motion of his neck with tenderness 
upon extension.

X-rays taken in September 2007 revealed widespread facet 
arthritis with narrowing and spur formation.  A mild posterior 
position of C3 in relation to C2 was noted by the radiologist, 
but did not impress the April 2008 VA examiner upon review.

At the veteran's most recent VA examination in April 2008, he 
complained that his neck pain had become more severe and more 
constant, requiring him to take more pain pills, sometimes 15 
of each type of pain pill a day.  The veteran also reported 
that he was experiencing tingling in his fingertips 
bilaterally.  The examiner measured the veteran's cervical 
range of motion as 10 degrees of flexion, 0 degrees of 
extension, 10 degrees of lateral bend bilaterally, 0 degrees 
of left rotation, and 30 degrees of right rotation with 
complaints of pain at any movement beyond the given 
limitations.  The examiner noted that the veteran was still 
able to drive a car, and take care of his own personal 
activities of daily living and hygiene, but that his overall 
activity level was minimal.  The veteran reported that he did 
little walking, no lifting, no bending, and no physical 
exercise or activities.  The examiner found the veteran's 
complaints consistent with weakness and excessive 
fatigability, but no incoordination other than the sensory 
deficits caused by his peripheral neuropathy.  The examiner 
characterized the veteran's range of motion as severely 
restricted, and noted widespread degenerative cervical disk 
disease which had developed following the veteran's C2 
fracture.  The examiner further noted the veteran's severe 
limitation of activity imposed by his service connected 
cervical spine disability.  Relying upon the previous opinion 
of the VA neurologist, the examiner characterized the 
veteran's neurological symptoms as the result of his HIV and 
not his cervical spine disability.

B.  Rating Criteria for Cervical Disabilities Characterized by 
Loss of Motion

Prior to September 26, 2003, the residuals of a vertebral 
fracture could be evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5285 (2003).  
That provision provides that residuals of a fracture of the 
vertebra, without cord involvement, was rated as 60 percent 
disabling where there was abnormal mobility requiring a neck 
brace (jury mast).  With spinal cord involvement, being 
bedridden, or requiring long leg braces, a 100 percent rating 
was warranted.  In other cases, a disability due to residuals 
of a vertebral fracture was rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable vertebral body deformity.  Id.

As the veteran is not bedridden, and does not require a neck 
or leg braces, he is not entitled to a higher rating under 
Diagnostic Code 5285, and must be evaluated based upon his 
demonstrated limitation of motion.  Furthermore, though the 
veteran's x-rays indicate some irregularities consistent with 
his in-service cervical spine injury, medical records do not 
suggest that the veteran's in-service injury caused any 
residual deformity of the vertebral body.  Therefore, the 
veteran is not entitled to an added 10 percent when rating his 
cervical spine disability.

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the cervical spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  Evaluations of 10, 20, and 
30 percent were assigned for slight, moderate, and severe 
limitation of motion of the cervical spine, respectively.  
Additionally, under Diagnostic Code 5287 (2003), an evaluation 
of 30 percent was available for favorable ankylosis of the 
cervical spine, and an evaluation of 40 percent was available 
for unfavorable ankylosis of the cervical spine.  

Although the criteria under Diagnostic Code 5290 is less 
defined than the current criteria, and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulation.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the American 
Medical Association Guides to the Evaluation of Permanent 
Impairment, 2nd ed., (1984), which is the last edition of the 
Guides that measured range of motion of the spine using a 
goniometer.  See supplementary information, 67 Fed. Reg. 
56,509 (Sept. 4, 2002).  In other words, even though pre-2003 
regulations did not define normal range of motion for the 
spine, the current definition is based on medical guidelines 
in existence since 1984, and the Board can consider the 
current ranges of motion to rating spine disabilities under 
the old criteria.

As noted above, the April 2008 VA examiner characterized the 
veteran's range of motion as severely restricted.  The 
objective measurements taken by the examiner support his 
conclusion.  Under Diagnostic Code 5290 severe limitation of 
motion corresponds with a 30 percent disability rating.  As 
the veteran does not demonstrate any ankylosis of the spine, 
either favorable or unfavorable, he is not entitled to a 
higher rating under Diagnostic Code 5287.  Therefore, under 
the old regulations for rating cervical disabilities, the 
veteran is entitled to a disability rating of 30 percent, and 
no higher.  

New criteria for rating disabilities of the spine became 
effective September 26, 2003.  Disabilities manifested by 
limitation of motion of the spine are now rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are made 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 40 percent disability rating 
is assigned for unfavorable ankylosis of the entire cervical 
spine.  A 100 percent disability rating is assigned for 
unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See also Plate 
V, 38 C.F.R. § 4.71a.

At his April 2008 VA examination, the veteran demonstrated 
forward flexion to 10 degrees, which entitles him to a 30 
percent rating under the general rating formula detailed 
above.  In order to obtain a more favorable rating under the 
new criteria, the veteran would have to demonstrate 
unfavorable ankylosis of the entire cervical spine.  Ankylosis 
is a condition in which the entire spine, in this case, 
cervical, is fixed in flexion or extension.  The veteran does 
have limited movement of the cervical spine; it is not, 
however, fixed in any position.  Therefore, under the new 
regulations for rating cervical disabilities, the veteran is 
entitled to a disability rating of 30 percent, and no higher.  

C.  Rating Criteria for Degenerative Disk Disease

It must be noted that the evidence shows that the veteran has 
degenerative disc disease such as to warrant consideration of 
his disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  Although the service-connected 
disability is not currently coded to include disc disease, in 
order to afford the veteran every possible consideration, the 
Board will consider whether a higher rating could be awarded 
using these diagnostic codes.

Prior to September 23, 2002, Diagnostic Code 5293 provided a 
20 percent evaluation for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome manifested by 
recurring attacks, with intermittent relief.  A maximum 60 
percent rating was warranted for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to site 
of diseased disc, with little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion, because the nerve defects 
and resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.

Applying the medical evidence to the above criteria, the Board 
notes that though the veteran's DDD has been diagnosed, the 
severity and manifestation of the veteran's disorder has never 
been specifically characterized by any of his examiners.  
There is evidence of intermittent muscle spasms on clinical 
examinations, as well as evidence of tenderness on palpation.  
However, there is no evidence that the veteran experiences any 
neurological symptoms that are a result of the disc disease.  
See, e.g., March 2004, October 2004, August 2005, and April 
2008 examination summaries attributing the veteran's sensory 
neuropathy to HIV disease and medications, and/or to alcohol 
use.  The veteran's reflexes are reduced or absent.  However, 
this, too, has been attributed to other etiologies.  Muscle 
strength and tone are normal.  There is no evidence of chronic 
postural abnormalities.  And the veteran has no reported 
difficulties with bowel or bladder control.  The veteran has 
complained of occasional episodes of severe pain that last up 
to several hours.  The veteran has also stated that his 
symptoms are often relieved by use of a heating pad and 
medication.  Based upon this evidence, the Board finds that 
the veteran's DDD cannot reasonably be characterized as 
severe, as required for a 40 percent disability rating.  
Therefore, the Board concludes that the veteran's 
symptomatology most closely approximates the criteria for a 20 
percent disability evaluation under the old criteria.   

As of September 23, 2002, intervertebral disc syndrome (either 
preoperatively or postoperatively), rated under Diagnostic 
Code 5293, is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The criteria contained in 
Diagnostic Code 5293 provides for a 20 percent evaluation 
where there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.  A 40 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present constantly, 
or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(1) (2003).  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

When the regulation was recodified in 2003, the criteria for 
intervertebral disc syndrome, reclassified under Diagnostic 
Code 5243, remained relatively unchanged to the criteria prior 
to September 26, 2003 under Diagnostic Code 5293, except for 
the addition of application of the General Rating Formula for 
Diseases and Injuries of the Spine.

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the exact 
length of time the veteran has experienced painful 
symptomatology is unclear.  He alleges continuous pain, but he 
also clearly experiences limited episodes of increased 
symptoms.  Regardless, the veteran's reported attacks of 
cervical pain do not precisely meet the level of 
"incapacitating episode" as defined by the revised criteria, 
which describes an incapacitating episode as being a period of 
acute signs and symptoms due to intervertebral disc syndrome 
which requires bed rest prescribed by a physician and 
treatment by a physician.  There is no indication that the 
veteran has ever been placed on bed rest as a result of his 
cervical spine disability.  Certainly, the evidence of record 
does not indicate that he has experienced incapacitating 
attacks of intervertebral disc syndrome.  

Under the second method of evaluating disability caused by 
intervertebral disk syndrome, as discussed above, the veteran 
is entitled to a 30 percent rating under both the old and new 
criteria for rating cervical disabilities characterized by 
loss of range of motion.  VA could also evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, under 
an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (1) (2004).  The emphasis here is on the word 
"objective."  Although the veteran may complain of 
neurological symptoms (i.e., tingling of the extremities, 
radiating pain, etc.), there is no objective evidence that the 
veteran's DDD has caused any neurologic impairment.  As 
discussed above, the veteran's reduced reflexes, and decreased 
sensory perception have been variously attributed to other 
etiologies, including the veteran's treatment for HIV and his 
continued use of alcohol.  The veteran's muscle strength and 
tone are normal.  He has not alleged bowel or bladder 
impairment.  Therefore, based on the lack of such 
symptomatology in this case due to the service-connected 
disability, a separate rating can not be assigned for any 
neurologic deficits suffered by the veteran.


For the reasons detailed above, the Board concludes that there 
is insufficient symptomatology to warrant assignment under any 
diagnostic code of a rating in excess of the currently 
assigned 30 percent for the veteran's service connected 
cervical spine disability.

D.  Rating Criteria for Degenerative Arthritis

It must be noted that the evidence of record also suggests 
that the veteran is suffering from degenerative arthritis of 
his cervical spine as a result of his service-connected 
disability.  Although the service-connected disability is not 
currently coded to include degenerative arthritis under 
Diagnostic Code 5003, 5010, and/or 5242, in order to afford 
the veteran every possible consideration, the Board will 
consider whether a higher rating could be awarded using these 
diagnostic codes.

Under Diagnostic Code 5242, as an alternative to the general 
rating formula for spine disorders, degenerative arthritis of 
the spine may also be evaluated under Diagnostic Code 5003.  
Under Diagnostic Code 5010, arthritis that is due to trauma is 
also rated as degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is non-compensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and a 
20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  

In essence, where the functional limitations of degenerative 
arthritis are compensable under another diagnostic code, 
Diagnostic Code 5003 defers to the other rating, in this case, 
the diagnostic codes relating to limitation of motion of the 
spine discussed above.   Because the veteran is entitled to a 
rating of 30 percent under the general formula for rating 
spine disabilities, he is not entitled to a greater evaluation 
under the diagnostic codes for degenerative arthritis.  

E.  Additional Considerations

The Board has considered whether an increased evaluation would 
be in order under other diagnostic codes.  As the veteran does 
not exhibit neurologic abnormalities, bowel or bladder 
impairment, or other disabilities that have been attributed by 
competent medical evidence to his service connected cervical 
spine disability, the Board concludes that the diagnostic 
codes discussed above are most applicable to the veteran's 
observed symptomatology.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  The veteran is 
receiving the maximum rating for limitation of motion of the 
cervical spine under the old criteria of Diagnostic Code 5290, 
and that is also the maximum rating under the new criteria for 
limited motion (as opposed to no motion, which is provided for 
by a rating for ankylosis).  Regulations concerning functional 
loss are not applicable to increase the rating where a 
disability is rated at the maximum level provided by the 
diagnostic code under which it is rated, as is the veteran's 
situation.  See VAOPGCPREC 36-97 (holding that consideration 
must be given to the extent of disability under 38 C.F.R. 
§§ 4.40 and 4.45 "when a veteran has received less than the 
maximum evaluation" under Diagnostic Code 5293); see also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded 
that remand for the Board to consider functional loss due to 
pain was not appropriate where the claimant was already 
receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a separate 
rating for pain).  Regardless, the effect of the pain 
experienced by the veteran is contemplated in the currently 
assigned 30 percent disability evaluation under Diagnostic 
Code 5235.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher evaluation.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for a compensable disability 
rating for the veteran's cervical spine disability have not 
been met.  Therefore, the benefit sought on appeal is 
accordingly denied.

F.  Extraschedular Evaluation

The question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  In 
this case, the veteran complains of chronic neck pain with 
resulting inability to work.  This is sufficient to raise the 
issue of whether consideration should be given to assigning an 
extraschedular rating.

Although the RO did not expressly consider referral for an 
extraschedular rating in this case, it is proper for the 
Board, in the first instance, to determine whether referral 
for an extraschedular evaluation is warranted.  See Bagwell,  
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  The veteran is not prejudiced by the 
Board addressing this component of his claim.  The relevant 
regulation regarding extraschedular ratings was included in 
the August 2004 statement of the case.  In the context of his 
claim for an increase, the veteran had an opportunity to 
present argument on this issue (i.e., as to how the service-
connected disorder affects his abilities at work and the 
symptoms that he has therefrom).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

However, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, in the second step of the inquiry, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  Id.  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating. Id.

Here, the Board concludes that the evidence is in equipoise 
as to whether the rating criteria are inadequate. On the one 
hand, when the veteran's symptoms are compared to the 
criteria in the ratings schedule, the 30 percent rating 
reflects the level of severity of his disability-that is, the 
restricted range of motion.  However, on the other hand, he 
complains of constant pain and the medical evidence 
(described in more detail below) suggests significant 
functional impairment as a result of the pain.  See, e.g., 
Barringer v. Peake, 22 Vet. App. 242 (2008) . 

As for the second step, the claimant does not need to 
demonstrate that his or her service-connected disability 
causes interference with "obtaining or retaining" 
employment, as such a test would "exact[] a higher standard 
than is required for a finding of 'marked interference with 
employment' under § 3.321(b)(1)."  Id.  Instead, VA has 
contemplated and set such a higher standard in other 
regulations, namely 38 C.F.R. §§ 4.15 and 4.16, which govern 
total disability based on unemployability (TDIU). Id. (noting 
that "difficulty in obtaining or retaining employment is an 
element considered for establishing a rating of total 
disability based on individual unemployability (TDIU)").  As 
the Court observed in Thun, "[t]o require the same showing 
to establish one factor for review in determining entitlement 
to extraschedular consideration would create an impermissible 
overlap between these two concepts and implies that they are 
sui generis in name only."  Id.  That is, "[c]onsistent 
with VA regulations and Court precedent, extraschedular 
consideration may be warranted for disabilities that present 
a loss of earning capacity that is less severe than one where 
the veteran is totally unemployable."  Id.

An October 2004 letter from Infectious Disease at the VA 
Medical Center stated that the veteran is not capable of 
working, not even sedentary work, due to HIV disease and 
chronic musculoskeletal issues (including the neck).  He 
takes narcotic pain medications that severely limit his 
ability to work.  The report noted the veteran has 
restrictions on standing, walking, sitting, and lifting, as 
well as the requirement to rest during the day.  The 2008 VA 
examination report noted that until 2002 the veteran had 
worked as a security guard, but he had ceased working 
secondary to neck pain.  The examiner concluded that the 
veteran has severe limitation of activity due to his cervical 
spine disorder, but he also has restriction of activities due 
to HIV. The Social Security Administration found the veteran 
totally disabled from 2003 based, in part, on his cervical 
spine condition. 



Thus, the Board finds that the claimant's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment which merit consideration 
of his claim on an extraschedular basis. 38 C.F.R. § 
3.321(b)(1).  Because there is evidence that the veteran has 
symptoms not contemplated by a rating assigned strictly on 
limitation of motion and because there is evidence indicating 
his disability markedly interferes with his employability, the 
Board finds that it was error for the RO not to refer the 
veteran's claim to the Director, C&P Service, for 
extraschedular consideration.  

However, the Board itself may not assign an extraschedular 
rating in the first instance, but must leave that initial 
determination to the Under Secretary for Benefits or the 
Director of the Compensation & Pension Service.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the 
[Board] is not authorized to assign an extraschedular rating 
in the first instance under 38 C.F.R. § 3.321(b)").  
Therefore, this aspect of the veteran's claim for an increase 
is REMANDED below.


ORDER

Entitlement to an increased disability rating, in excess of 30 
percent, for service-connected residuals of a hangman's 
fracture of the second cervical vertebra with degenerative 
changes, is denied.

Referral to the Director, Compensation and Pension Service, 
for consideration of entitlement to an extraschedular rating 
for service-connected residuals of a hangman's fracture of 
the second cervical vertebra with degenerative changes, is 
warranted.



	(CONTINUED ON NEXT PAGE)



REMAND

As noted above, to accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment. 38 
C.F.R. § 3.321(b)(1). 

Having determined that the criteria have been met for 
consideration of entitlement to an extraschedular rating, the 
Board directs the RO/AMC to refer this claim to the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b). 

Accordingly, the case is REMANDED for the following action:

1. The RO shall refer the veteran's 
increased rating claim for residuals of a 
hangman's fracture of the second cervical 
vertebra with degenerative changes to the 
Director of the Compensation and Pension 
Service for consideration of the claim on 
an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1).

2. Thereafter, if any claim remains 
denied, the RO shall send the veteran and 
his representative a supplemental 
statement of the case and allow an 
opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


